Citation Nr: 0728477	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  92-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability as secondary to a service-connected right knee 
disability.

2.  Entitlement to a disability evaluation in excess of 30 
percent for arteriosclerotic heart disease, for the period 
prior to May 19, 1997.

3.  Entitlement to a disability evaluation in excess of 60 
percent for arteriosclerotic heart disease, for the period 
from May 19, 1997 to April 13, 2006, and from 
August 1, 2006, forward.

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis, for the period 
prior to May 19, 1997.

5.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis, for the period 
from May 19, 1997 to September 28, 1998.

6.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis, for the period 
from September 29, 1998, forward.

7.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a partial meniscectomy of the right 
knee with post-traumatic arthritis, for the period prior to 
May 19, 1997.

8.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a partial meniscectomy of the right 
knee with post-traumatic arthritis, for the period from May 
19, 1997, forward.

9.  Entitlement to an initial disability evaluation in excess 
of 10 percent for instability of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1991 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that assigned a noncompensable 
disability evaluation for right knee disability, after 
granting service connection for the same.  The veteran 
appealed the assigned rating.  The RO issued a rating 
decision in February 1992 that assigned a 10 percent 
disability rating for the veteran's right knee disability, 
effective from September 17, 1990 (date of claim).  
Thereafter, by a rating action dated in April 2000, the 10 
percent rating was increased to 20 percent, effective from 
May 19, 1997.  In July 2006, the RO assigned the veteran a 
separate 10 percent disability rating for instability of the 
right knee, effective from May 10, 2006. 

This matter also stems from an April 1995 rating action that 
assigned a 10 percent disability rating for the veteran's 
service-connected hypertension, and that denied the 
assignment of disability rating in excess of 10 percent for 
his service-connected lumbosacral strain.  In July 1996, a 
rating decision was issued that recharacterized the veteran's 
hypertension as arteriosclerotic heart disease and assigned a 
30 percent rating for the same, effective from September 3, 
1992.  

In April 2000, a 60 percent rating was assigned for the 
veteran's arteriosclerotic heart disease and a 20 percent 
rating was assigned for his degenerative discospondylosis of 
the lumbosacral spine with bilateral sacroiliac arthritis.  
The effective date of the awards was May 19, 1997.  A 40 
percent disability rating was assigned for the veteran's back 
disability, effective from September 29, 1998.  Following a 
documented myocardial infarction on April 14, 2006, the RO 
issued a rating decision in July 2006 that assigned a 100 
percent rating for the veteran's arteriosclerotic heart 
disease from April 14, 2006 to July 31, 2006.  The rating was 
returned to 60 percent from August 1, 2006.

The above matter was most recently remanded to the RO via the 
Appeals Management Center (AMC) in March 2006 for the purpose 
of obtaining additional evidence and to cure due process 
deficiencies.  The matters were returned to the Board in 
March 2007 for appellate consideration.

Jurisdiction over the appeal was transferred to the Manila, 
Republic of the Philippines, RO during the pendency of the 
appeal.

This appeal initially included claims for entitlement to 
service connection right elbow disability and a total 
disability evaluation based on individual unemployability.  
The claims were remanded to the RO for additional development 
in March 2006.  Thereafter, by a rating action dated in July 
2006, service connection for osteoarthritis of the right 
elbow was granted.  The claim for a total disability 
evaluation based on individual unemployability was also 
granted in that decision.  The issues of entitlement to 
service connection for right elbow disability and a total 
disability evaluation based on individual unemployability  
are therefore no longer the subjects of appellate 
consideration.

A review of the record shows that the veteran's has had some 
complaints pertaining to his herniorrhaphy scar.  The issue 
of entitlement to a compensable evaluation for a 
herniorrhaphy scar is again referred to the RO for 
appropriate consideration. 

The issues of service connection for bilateral ankle 
disability and entitlement to a disability evaluation in 
excess of 60 percent for arteriosclerotic heart disease, for 
the period from October 15, 2006, forward, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Prior to May 19, 1997, the veteran's arteriosclerotic 
heart disease did not result in an acute coronary occlusion 
or thrombosis; substantiated repeated anginal attacks; 
diastolic pressure of predominantly 120 or more; or, the 
inability to perform more than light manual labor.

2.  For the period from May 19, 1997 to April 13, 2006, the 
veteran's arteriosclerotic heart disease did not result in 
chronic congestive heart failure; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent; a workload of 3 METs or less which results in 
dyspnea, fatigue, angina, dizziness, or syncope, that is 
attributable to cardiovascular disease; angina with moderate 
exercise; or, more than sedentary employment precluded due to 
cardiovascular disease.

3.  On April 14, 2006, the veteran suffered a myocardial 
infarction.

4.  For the period prior to May 19, 1997, the veteran's low 
back disability did not result in moderate limitation of 
motion; lumbosacral strain with muscle spasm on extreme 
forward bending; loss of lateral spine motion, unilateral; 
or, intervertebral disc syndrome.

5.  For the period from May 19, 1997 to September 28, 1998, 
the veteran's low back disability did not result in severe 
limitation of motion; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; or, severe 
symptoms of intervertebral disc syndrome with recurring 
attacks with intermittent relief.

6.  For the period from September 29, 1998, forward, the 
veteran's low back disability did not result in unfavorable 
ankylosis of the entire thoracolumbar spine; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

7.  For the period prior to May 19, 1997, the veteran's right 
knee disability was manifested by a full  range of motion, 
which includes complaints of pain and functional loss due to 
pain and reduced endurance; there was no evidence of frequent 
episodes of locking, pain, or effusion.

8.  For the period from May 19, 1997 to April 24, 2001, the 
veteran's right knee disability was manifested by arthritis 
and a full range of motion from (0 to 120 degrees), which 
included complaints of pain and functional loss due to pain 
and reduced endurance.

9.  For the period from April 25, 2001, forward, the 
veteran's right knee disability was manifested by arthritis 
and a range of motion from 0 to 45 degrees, which includes 
complaints of pain and functional loss due to pain and 
reduced endurance.

10.  The veteran's right knee disability does not result in 
moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for arteriosclerotic heart disease have not been met 
for the period prior to May 19, 1997.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Codes 7005, 7006, 7101 (1997).

2.  The criteria for a disability evaluation in excess of 60 
percent for arteriosclerotic heart disease have not been met 
for the period from May 19, 1997 to April 13, 2006.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7006, 7101 
(1997 & 2006).

3.  The criteria for a 100 percent disability evaluation for 
arteriosclerotic heart disease have been met for the period 
from August 1, 2006 to October 14, 2006.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Codes 7005, 7006 (1997 & 2006).

4.  The criteria for a disability evaluation in excess of 10 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis have not been met 
for the period prior to May 19, 1997.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1996).

5.  The criteria for a disability evaluation in excess of 20 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis have not been met 
for the period from May 19, 1997 to September 28, 1998.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).

6.  The criteria for a disability evaluation in excess of 40 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis have not been met 
for the period from September 29, 1998, forward.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998), Diagnostic Codes 5292, 5293, 5295 (2003), 
Diagnostic Codes 5242, 5243 (2006).

7.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a partial meniscectomy of the right 
knee with post-traumatic arthritis have not been met for the 
period prior to May 19, 1997.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 
5260, 5261 (1996).

8.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a partial meniscectomy of the right 
knee with post-traumatic arthritis have not been met for the 
period from May 19, 1997 to April 24, 2001.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5258, 5259, 5260, 5261 (2006).

9.  The criteria for a separate 10 percent disability 
evaluation, but no greater, for loss of flexion of the right 
knee with post-traumatic arthritis have been met for the 
period from April 25, 2001, forward.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 
5259, 5260, 5261 (2006).

10.  The criteria for an initial disability evaluation in 
excess of 10 percent for post-traumatic arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial agency decisions that are being 
appealed.  The RO's January 2004 notice letter informed the 
veteran that he could provide evidence to support his claims, 
or the location of such evidence, and requested that he 
provide evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Similar letters were provided to the veteran in April 2006, 
November 2006, and March 2007.  It is the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The notice letters mailed to the veteran in 
April 2006 and March 2007 addressed the Dingess requirements.  

Recognition is given to the fact that the complete 
notification was sent after the initial adjudication of the 
veteran's claims.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claims, the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO in the 
June 2005 and September 2006 supplemental statements of the 
case.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Treatment records have been obtained from VA and non-VA 
health care providers including, but not limited to, San Juan 
De Dios Hospital, Santo Tomas University Hospital, the Able 
Center, the Seattle VA Medical Center (VAMC), and the Manila 
VA Outpatient Center (VAOC).  Efforts were made to secure 
records from the Social Security Administration (SSA) 
pertaining to his claim for disability benefits.  In January 
2004, the SSA reported that it had engaged in an "exhaustive 
and comprehensive search," but that it had been unable to 
locate the veteran's file.  The SSA also noted that the 
veteran's claim for disability had been denied.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  He has been 
afforded several VA examinations.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Increased Rating

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With regard to the claims for increase of the 
arteriosclerotic heart disease and low back disability, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The claim for an increased evaluation right knee disability, 
however, originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to that disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Arteriosclerotic heart disease 

Service connection for hypertension was granted in March 
1991.  A noncompensable disability evaluation was assigned 
under Diagnostic Code 7101.  That rating remained in effect 
until the veteran filed his claim for increase in March 1994.  
In April 1995, the noncompensable disability rating assigned 
for hypertension was increased to 10 percent, effective from 
September 3, 1992 (date of increase).  In July 1996, the RO 
recharacterized the veteran's hypertension as 
arteriosclerotic heart disease and assigned a 30 percent 
rating for the same, effective from September 1992.  By a 
rating action dated in April 2000, a 60 percent rating was 
assigned for the veteran's arteriosclerotic heart disease, 
effective from May 19, 1997.  Following a documented 
myocardial infarction on April 14, 2006, the RO issued a 
rating decision in July 2006 that assigned a 100 percent 
rating for the veteran's arteriosclerotic heart disease from 
April 14, 2006 to July 31, 2006.  The rating was returned to 
60 percent from August 1, 2006.

Under 38 C.F.R. § 4.104, and prior to January 12, 1998, 
Diagnostic Code 7101 provided that a 10 percent rating would 
be assigned for hypertension with diastolic pressure 
predominantly 100 or more.  With diastolic pressure 
predominantly 110 or more and definite symptoms, a 20 percent 
rating is warranted.  With diastolic pressure predominantly 
120 or more and moderately severe symptoms, a 40 percent 
rating is warranted. With diastolic pressure predominantly 
130 or more and severe symptoms, a 60 percent rating is 
warranted.  Note 1 to Diagnostic Code 7101 provided that when 
continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent is 
warranted.  Note 2 provided that for the 40 percent and the 
60 percent ratings there should be careful attention to 
diagnosis and repeated blood pressure readings.

Under 38 C.F.R. § 4.104, and prior to January 12, 1998, 
Diagnostic Code 7005 provided that a 100 percent rating was 
warranted during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc., or after 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or if more than sedentary employment is precluded.  
A 60 percent rating is warranted following a typical history 
of acute coronary occlusion or thrombosis, as above, or with 
a history of substantiated repeated anginal attacks, provided 
that more than light manual labor is not feasible.  A minimum 
30 percent rating is warranted for arteriosclerotic heart 
disease following a typical coronary occlusion or thrombosis, 
or with a history of substantiated anginal attacks, with 
ordinary manual labor being feasible.  

Under 38 C.F.R. § 4.104, and prior to January 12, 1998, 
Diagnostic Code 7006 provided that an infarction of the 
myocardium is to be rated as arteriosclerotic heart disease.

Under 38 C.F.R. § 4.104, and prior to January 12, 1998, 
Diagnostic Code 7007 provided that a minimum 30 percent 
rating is warranted for hypertensive heart disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion.  A 60 percent rating is warranted where there is 
marked cardiac enlargement, confirmed by X-rays, or the apex 
beat is beyond the mid-clavicular line, sustained diastolic 
hypertension with diastolic of 120 or more, which may later 
have been reduced, dyspnea on exertion, and more than light 
manual labor is precluded.  A 100 percent rating is warranted 
when there are definite signs of congestive heart failure, 
and more than sedentary employment is precluded. 

The regulations pertaining to the cardiovascular system - 
Diagnostic Code Series 7000 and 7100 - were revised effective 
January 12, 1998.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007), 
hypertension with diastolic pressure of predominantly 110 or 
more or systolic pressure is predominantly 200 or more, 
warrants a 20 percent evaluation.  When diastolic pressure is 
predominantly 120 or more, a 40 percent rating is warranted.  
When diastolic pressure is predominantly 130 or more, a 60 
percent is warranted.

Under the current criteria for arteriosclerotic heart disease 
(coronary artery disease), myocardial infarction, and 
hypertensive heart disease, when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation is 
warranted.  An evaluation of 60 percent is warranted if there 
is more than one episode of acute congestive heart failure in 
the past year; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is warranted if there is documented 
coronary artery disease resulting in chronic congestive heart 
failure; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7006, and 7007 (2007).

In addition to the foregoing, Diagnostic Code 7006 provides 
that a 100 percent disability rating will be assigned during 
and for three months following myocardial infarction, 
documented by laboratory test.  38 C.F.R. § 4.104, Diagnostic 
Code 7006 (2007).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2007).

On review of the evidence of record, the Board finds that the 
criteria to support a disability evaluation in excess of 30 
percent for the veteran's arteriosclerotic heart disease have 
not been met for the period prior to May 19, 1997.  There is 
no evidence of the veteran having a diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  
When he was examined in August 1996, his blood pressure was 
140/90. When was examined in September 1994, his blood 
pressure was 130/90 sitting, 150/80 recumbent, and 140/90 
standing.  Contemporaneous VA and non-VA treatment records 
contain similar readings.  

There is also no evidence that the veteran's arteriosclerotic 
heart disease resulted in an acute coronary occlusion or 
thrombosis, substantiated repeated anginal attacks, or the 
inability to perform more than light manual labor.  The 
August 1996 examination indicated that the veteran's 
predominant complaints related to his hypertension were 
recurrent headaches and muscle pain.  He denied chest pain.  
An apical beat was no palpable.  S1, S2 were normal.  His 
heart had a regular rhythm without murmur.  An EKG showed a 
complete right bundle branch block.  The diagnosis was 
hypertensive arteriosclerotic heart disease, complete right 
bundle branch block, not in failure, and "CFC I-B."  The 
examiner commented that the veteran's current cardiac status 
allowed for performance of ordinary activities.  Neither the 
September 1994 examination nor the medical records reference 
significantly different findings.  The Board acknowledges a 
December 1996 VA treatment note that indicated that the 
veteran complained of shortness of breath at rest.  An 
October 1996 treatment similarly noted that the veteran 
complained of slight shortness of breath, and that he 
occasionally experienced his heart beating fast for 20 to 30 
seconds.  However, no findings were made in either instance 
indicating that the veteran had substantiated repeated 
anginal attacks or that more than light manual labor was not 
feasible.  

With respect to the period from May 19, 1997 to April 13, 
2006, the Board finds that the criteria to support a higher 
(100 percent) disability evaluation for the veteran's 
arteriosclerotic heart disease have not been met.  The 
veteran is already receiving the maximum rating for 
hypertension under both the new and old Diagnostic Code 7101.  
There is no evidence, nor is it contended, that the veteran 
suffered a coronary occlusion or thrombosis during this time 
period.  A review of the record also fails to demonstrate 
that the veteran experienced chronic residual findings of 
congestive heart failure, angina on moderate exertion, or 
that more than sedentary employment was precluded.  Indeed, a 
September 1998 VA examination report specifically noted that 
the examination was negative for congestive heart failure, 
and that the veteran was capable of ordinary activities.  
Further, while he complained of easy fatigability and a 
stabbing chest pain and shortness of breath aggravated by 
effort at his April 2001 VA examination, he also reported 
that he walked and swam for exercise.  No findings of chronic 
congestive heart failure were made.  The April 2001 
examination showed that he had a METS of 5.  

In July 2003, the veteran was admitted to the emergency room 
due to complaints of palpitations after waking up to urinate.  
However, contemporaneous outpatient reports showed that he 
still took regular walks.  A January 2004 progress note 
further indicated that the veteran that was in an exercise 
program that included five minutes of ergonomic bicycle 
riding.  An August 2004 treatment note similarly indicated 
that the veteran was counseled to continue exercising.  It 
was noted at that time that he complained of heart 
palpitations only two to three times a week with the episodes 
lasting for only about a minute.  His major problem was easy 
fatigability.  An echocardiogram conducted in January 2005 
was negative for congestive heart failure.  Similar 
symptomatology is recorded up until April 12, 2006.  The 
Board recognizes the fact that the veteran's exercise program 
was directed to aide him in rehabilitating his low back and 
bilateral knee disabilities.  However, that does not obviate 
the fact that the veteran was considered capable of 
performing the exercise even though he had a heart condition 
(arteriosclerotic heart disease).  In sum, higher disability 
rating is not warranted under the old Diagnostic Code 7005 or 
new 7005-7007 for the period from May 19, 1997 to April 13, 
2006.

As noted above, the veteran suffered a myocardial infarction 
on April 14, 2006.  Pursuant to the new Diagnostic Code 7006, 
the RO awarded him a total schedular (100 percent) rating for 
the period from April 14, 2006 to August 1, 2006.  The Board 
notes, however, that the old Diagnostic Code 7006 provided 
that a 100 percent rating was warranted during and for 6 
months following a myocardial infarction.  The old version of 
Diagnostic Code 7006 was clearly more favorable to the 
veteran, as it provides a greater benefit to him and should 
be applied in this instance.  The Board therefore finds that 
an award of a 100 percent schedular rating is warranted for 
the veteran's arteriosclerotic heart disease for the period 
from August 1, 2006 to October 14, 2006.  The period from 
October 14, 2006, forward is discussed below in the Remand 
portion of this decision.

Lumbar spine

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

Service connection for lumbosacral strain was granted in 
September 1990.  A 10 percent disability rating was assigned 
under Diagnostic Code 5295 (lumbosacral strain).  That rating 
remained in effect until the veteran filed his claim for an 
increased rating in March 1994.  By a rating action dated in 
April 2000, the 10 percent rating was increased to 20 
percent, effective from May 19, 1997.  The veteran's low back 
disability was also recharacterized as degenerative 
discospondylosis of the lumbosacral spine with bilateral 
sacroiliac arthritis.  A 40 percent rating was subsequently 
assigned, effective from September 29, 1998.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned, in pertinent part, as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
..................... 10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
......................40  
Moderate.................................
....................20  
Slight...................................
.......................10 

As noted above, the "old" version of Diagnostic Code 5292 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows: 

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998). 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; or, diseases and injuries to the 
spine are to be evaluated, in pertinent part, under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 
45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.


Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes 
With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 
With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................40
With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................20
With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

On review of the evidence of record, the Board finds that the 
criteria to support a disability evaluation in excess of 10 
percent for the veteran's low back disability have not been 
met for the period prior to May 19, 1997.  When he was 
examined in September 1994, there were no findings pertaining 
to muscle spasm on extreme forward bending.  There was also 
no evidence of loss of lateral spine motion.  Range of 
lateral flexion was full.  Similar findings were made when 
the veteran was examined in August 1996.  Contemporaneous 
outpatient records do not contradict these findings.  A 
higher (20 percent) evaluation under Diagnostic Code 5295 is 
not warranted.  

There is also no evidence showing moderate loss of motion of 
the lumbar spine for the period prior to May 19, 1997.  
Recognition is given to the fact that forward flexion of the 
lumbar spine was initially limited to 45 degrees when the 
veteran was examined in September 1994.  However, the 
examiner noted that the veteran went through his range of 
motion maneuvers with "such a grimacing on his face as if he 
was having terrible pain in all of the things he was doing."  
The examiner's impression was that the veteran was "highly 
disability-minded," and that he over-reacted with his 
grimacing and disability with various movements.  Indeed, the 
August 1996 VA examination report indicated that the veteran 
had a full range of motion of the lumbar spine.  Outpatient 
treatment records are also conspicuously absent any findings 
of loss of range of motion of the lumbar spine greater than 
slight. 

Further, although the complained of chronic low back pain and 
displayed a great deal of pain during his September 1994 
examination, the Board finds that the medical evidence does 
not reflect objective evidence of pain, instability, or 
weakness greater than that contemplated by the 10 percent 
rating.  The September 1994 examination report clearly took 
into account the veteran's complaints of pain when evaluating 
his range of motion, which the examiner believed to be mostly 
psychological.  The examiner stated that he did not believe 
that the veteran had any disability of the back.  Therefore, 
for the period prior to May 19, 1997, application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis for a 
rating higher than 10 percent.

Consideration has been given as to whether an increased 
evaluation could be assigned under Diagnostic Code 5293, 
Intervertebral disc syndrome.  The September 1994 and August 
1996 VA examination reports are absent any findings of 
intervertebral disc syndrome or neurological deficits related 
to the low back.   The September 1994 report specifically 
noted that the veteran did not have radiculopathy. Outpatient 
treatment records again do not contradict these results.  In 
other words, for the period prior to May 19, 1997, 
application of Diagnostic Code 5293 would be inappropriate.  

The next question before the Board is whether a disability 
rating in excess of 20 percent is warranted for the period 
from May 19, 1997 to September 28, 1998.  In this regard, the 
Board finds that the veteran's low back disability is 
appropriately evaluated.  Orthopedic examinations conducted 
in July 1997 and February 1998, as well as contemporaneous 
outpatient records, were negative for findings of listing of 
the whole spine or a positive Goldthwaite's sign, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

There is also no evidence to support an increased (40 
percent) rating under the criteria governing intervertebral 
disc syndrome prior to September 29, 1998.  There is no 
evidence of neurological disability stemming  from the 
veteran's low back disorder.  When he was examined in July 
1997, there was no evidence of neurological development.  He 
also had a negative neurological evaluation when he was 
examined in July 1997.  Outpatient treatment records are 
similarly negative for neurological complications 
(intervertebral disc syndrome).  In other words, the Board 
again finds that the assignment of a disability evaluation 
under the rating criteria for intervertebral disc syndrome 
prior to September 29, 1998 would be improper.

Further, for the period from May 19, 1997 to September 28, 
1998, the evidence of record does not show severe limitation 
of motion of the lumbar spine.  At his July 1997 VA 
examination, the veteran demonstrated forward flexion to 70 
degrees, backward extension to 20 degrees, lateral flexion to 
30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  Similar findings were recorded when the veteran 
was seen in February 1998.  At that time, he demonstrated 
forward flexion to 80 degrees, backward extension to 30 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  The outpatient records 
do not conflict with these results.  The Board also finds 
that the medical evidence does not reflect objective evidence 
of pain, instability, or weakness greater than that 
contemplated by the 20 percent rating.  The Board's attention 
is particularly drawn to the fact that the July 1997 and 
February 1998 examinations both described the veteran as only 
having "minimal degenerative discospondylosis of the 
lumbosacral spine."  It is also noted that the February 1998 
examination report noted that pain in the veteran's low back 
started at 70 degrees.  This additional loss was considered 
when the veteran was granted the 20 percent rating for his 
low back disorder.  Application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 therefore does not provide a basis for a rating 
higher than 20 percent for the period from May 19, 1997 to 
September 28, 1998.

The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted for the period 
from September 29, 1998, forward.  The Board finds that the 
criteria for an evaluation in excess of 40 percent for the 
period in question have not been met.  The veteran is already 
receiving the maximum rating for loss of range of motion of 
the lumbar spine under the "old" and "new" rating 
criteria.  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 
Vet. App. 80 (1997) (if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
The veteran is also receiving the maximum schedular rating 
for chronic lumbosacral strain under the "old" Diagnostic 
Code 5295.  

Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

VA examination reports all indicate that the veteran retains 
an active range of motion of the lumbar spine.  VA treatment 
records also show that the veteran has some active range of 
motion of the lumbar spine.  The veteran does not contend 
otherwise.  In other words, there is no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  A higher 
disability evaluation under the "old" Diagnostic Code 5289 
or "new" Diagnostic Code 5240 would therefore be 
inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  Recognition is given to the fact that a June 2006 
EMG NCV chronic bilateral L5 radiculopathy with exacerbation 
on the right.  There is also evidence that the veteran 
complained of daily "moderate" pain that radiated to both 
lower extremities, and that the veteran was diagnosed as 
having bilateral radiculopathy at his May 2006 VA 
examination.  However, the veteran's May 2006 examination 
also indicated that the veteran had normal motor strength and 
reflexes of the lower extremities.  He also had no abnormal 
sensation.  The examiner further stated that the veteran had 
not had any incapacitating episodes over the past 12 months.  
Similarly, the report of a September 1998 VA examination 
indicated that motor and sensory examination were intact.  
Deep tendon reflexes were all normal and symmetrical, 
bilaterally.  

Based on the above, the Board also finds there is no evidence 
that the veteran suffers from mild, incomplete paralysis of 
the sciatic or peroneal nerve so as to warrant a separate 
compensable rating based on neurological residuals.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8520, 8521.  Such is simply 
not shown.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here.  VAOPGCPREC 36-97 (1997) 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that veteran 
complains of chronic low back pain that is aggravated by 
repetitive use, and that he reports flare-ups of back pain.  
However, there is absolutely no evidence in the record to 
support a finding that he has additional functional 
limitation tantamount to or approaching pronounced 
intervertebral disc syndrome.  Indeed, as noted above, the 
Board finds that benefit of the doubt has already been 
provided to the veteran in assigning the 40 percent rating.  
Thus, even in considering the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board finds that a disability evaluation in 
excess of 40 percent under the rating criteria for 
intervertebral disc syndrome is not warranted.

Right knee

In a decision dated in March 1991, the veteran was granted 
service connection for the residuals of a right knee injury.  
A noncompensable was assigned under Diagnostic Code 5010.  
Thereafter, by a rating action dated in February 1992, the 
noncompensable rating assigned to the veteran's right knee 
disability was increased to 10 percent under Diagnostic Code 
5259, effective from September 17, 1990 (date of claim).  In 
April 2000, the 10 percent rating was increased to 20 percent 
under Diagnostic Code 5258, effective from May 19, 1997.  In 
July 2006, the RO assigned the veteran a separate 10 percent 
disability rating for instability of the right knee.  See 
also VAOPGCPREC 23-97(a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257).  The effective date of that 
award was May 10, 2006, which the RO found to be the first 
instance when instability of the right knee was demonstrated.  
The veteran has not appealed the effective date of the award 
of service connection for instability of the right knee, and 
it will not be considered by the Board.

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Codes  5003, 5010.  X-
rays taken as early as November 1991 reveal the presence of 
arthritis in the right knee.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, is rated 
as 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5259.

Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006).

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A review of the evidence does not support the assignment of a 
disability rating in excess of 10 percent for the period 
prior to May 19, 1997.  The veteran was receiving the maximum 
disability rating for removal of the semilunar cartilage 
(Diagnostic Code 5259).  Further, while he complained of pain 
of the right knee when he was examined in August 1996, there 
was no swelling or deformity of the right knee.  There were 
also no findings referable to locking.  Range of motion was 
from zero (0) to 140 degrees.  Similar findings were made 
when the veteran was examined in September 1994.  Indeed, at 
that time, the examiner described the veteran's knees as 
being "pretty normal."  The veteran had a normal range of 
motion of the right knee when he was examined in November 
1991.  There was also no evidence of swelling or effusion.  
Recognition is given to the fact that the veteran complained 
of locking of the knee at the time of the November 1991 
examination.  The examiner noted, however, that the veteran's 
history revealed no episodes of "true locking."  When he 
was examined in November 1990, the veteran had normal range 
of motion of the right knee.  All that was noted was that he 
had a previous right medial meniscus tear, which was treated 
with arthroscopic surgery, with some residual pain.  
Contemporaneous outpatient treatment records do not show any 
worse findings.  

In view of the foregoing evidence, to include a review of VA 
and non-VA treatment records, the Board finds that the 
veteran is not entitled to a 20 percent rating under 
Diagnostic Code 5258 since there was no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  A 20 percent 
disability rating is also not warranted under Diagnostic Code 
5260 since leg flexion was not shown to be limited to 30 
degrees or less.  Similarly, the veteran is not entitled to a 
higher (20 percent) evaluation under Diagnostic Code 5261 
since leg extension was not shown to be limited to 15 degrees 
or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  The 
criteria to support a higher (20 percent) disability rating 
has therefore not been shown for the period prior to 
May 19, 1997.

The Board notes that the veteran reported pain on use and 
lack of endurance of his right knee, and that that pain 
results in increased functional impairment of the knee.  
These complaints have been duly considered as a basis for an 
increased evaluation.  The aforementioned examinations all 
showed the veteran to have an essentially normal range of 
motion of the right knee.  Therefore, even considering his 
complaints of pain, there is no reasonable basis upon which 
the Board could conclude these symptoms warrant a higher 
rating.  Application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a rating 
higher than 10 percent for the veteran's right knee 
disability.  The veteran's complaints of pain were 
contemplated by the assignment of the 10 percent rating under 
Diagnostic Code 5259, for symptomatic removal of semilunar 
cartilage.  

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, the worse range of motion of the 
right knee prior to May 19, 1997 was from 0 to 140 degrees.  
A compensable evaluation under Diagnostic Code 5260 is not 
assignable unless flexion is limited to 45 degrees.  
Diagnostic Code 5260 provides that a 0 percent rating is 
assigned when flexion is limited to 60 degrees.  A 
compensable evaluation under Diagnostic Code 5261 is not 
assignable unless extension is limited to 10 degrees.  
Diagnostic Code 5261 provides that a 0 percent rating is 
assigned when extension is limited to 5 degrees.  
Accordingly, separate compensable ratings were not warranted 
for loss of flexion or extension of the knee prior to May 19, 
1997, as the veteran had full range of motion.  As noted 
above, the veteran's complaints of pain were contemplated by 
the assignment of the 10 percent rating under Diagnostic Code 
5259, for symptomatic removal of semilunar cartilage.  See 
38 C.F.R. § 4.14.

The Board also finds that the criteria to support a 
disability evaluation in excess of 20 percent have not been 
met for the period from May 19, 1997 to April 24, 2001.  The 
veteran is already the maximum rating allowable under 
Diagnostic Codes 5258 and 5259.   Even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability may not be assigned under these 
codes.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

There is also no evidence that the criteria necessary to 
support a higher (30 percent) disability evaluation for 
limitation of flexion or extension of the knee.  When the 
veteran was examined in September 1998, range of motion was 
from 0 to 120 degrees, which was described as "full."  A 
February 1998 VA examination similarly noted a range of 
motion of the right knee from 0 to 140 degrees.  The VA 
examiner noted that there had been no pain on motion.  
Finally, a VA examination report dated in July 1997 showed an 
active range of motion was 0 to 120 degrees.  Passive range 
of motion was from 0 to 125 degrees.  Outpatient treatment 
records do not contradict the results of the aforementioned 
VA examinations.  

The Board again notes that the veteran reported pain on use 
and lack of endurance of his right knee and functional 
impairment in relation to the pain.  These complaints have 
been considered as a basis for an increased evaluation.  A 20 
percent rating under Diagnostic Code 5258 specifically 
contemplates "pain."  Additionally,  the aforementioned 
examinations showed the veteran to have an essentially normal 
range of motion of the right knee.  Even considering his 
complaints of pain, there is no reasonable basis upon which 
the Board could conclude these symptoms warrant a higher 
rating under the range of motion codes.  Application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
rating higher than 20 percent for the veteran's right knee 
disability for the period from May 19, 1997 to April 24, 
2001.  Further, since the veteran retained an essentially 
normal range of motion during this period (at worst from 0 to 
120 degrees), there is no basis for a separate rating for 
arthritis with limitation of motion (Diagnostic Code 5010-
5003) and/or limitation of flexion and extension.  See 
VAOPGCPREC 9-98 (August 14, 1998) (a separate rating for 
arthritis can be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59), VAOPGCPREC 23-97, and VAOPGCPREC 9-
2004.

However, for the period from April 25, 2001, forward, the 
Board finds that the criteria for a separate 10 percent 
disability evaluation for post-traumatic arthritis of the 
right knee with limitation of flexion have been met.  In 
VAOPGCPREC 9-98, the VA OGC clarified that when a veteran has 
a knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  When he was examined on April 25, 2001, 
range of motion of the veteran's right knee was from 0 to 70 
degrees with pain starting at 60 degrees.  Further, when he 
was examined in May 2006, range of motion of the right knee 
was from 0 to 90 degrees with pain beginning at 70 degrees.  
The examiner noted, however, that loss of motion due to pain 
on repetitive use would amount to loss of flexion to 45 
degrees.  

In other words, for the period from April 25, 2001, forward, 
there is sufficient evidence showing that the veteran 
suffered from post-traumatic arthritis of the right knee, and 
that he had a limitation of flexion (60 degrees) that would 
warrant at least a noncompensable rating under Diagnostic 
Code 5260.  The Board recognizes that the veteran is already 
receiving separate evaluations for his right knee disability 
under Diagnostic Codes 5257 (instability) and 5258 
(dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion).  However, as the symptomatology 
under Diagnostic Code 5260-5003 is separate and distinct from 
the symptomatology under Diagnostic Codes 5257 and 5258, 
there is no violation of the rule against pyramiding.  
38 C.F.R. § 4.14.  The assignment of a separate 10 percent 
disability evaluation under Diagnostic Code 5260 is therefore 
warranted for post-traumatic arthritis of the right knee with 
limitation of flexion for the period from April 25, 2001, 
forward, as the VA examiner noted that loss of motion due to 
pain on repetitive use would amount to loss of flexion to 45 
degrees.  See 38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    

A higher (20 percent) disability evaluation for limitation of 
flexion is not warranted.  Even considering his complaints of 
pain on use and lack of endurance of his right knee and 
functional impairment in relation to the pain, the veteran 
has not demonstrated loss of flexion to 30 degrees.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The May 2006 examination report clearly 
considered the veteran's complaints and noted that flexion 
would be limited to 45 degrees.  Further, as the veteran has 
maintained full extension of his right knee, the assignment 
of a separate, compensable evaluation for loss of extension 
(Diagnostic Code 5261) would be inappropriate.  

The Board will next consider whether the criteria for a 
higher rating have been met for post-traumatic arthritis of 
the right knee with instability.  Under Diagnostic Code 5257, 
a 10 percent disability rating is warranted for slight 
recurrent subluxation or lateral instability; a 20 percent 
disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  The report of the May 
10, 2006 VA examination described the veteran as having 
"mild" medial/lateral instability.  There are no other 
reports describing instability of the right knee.  
Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for instability of the right knee is not 
warranted.  The preponderance of the evidence is against the 
claim, and that the claim must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for arteriosclerotic heart disease, for the period 
prior to May 19, 1997, is denied.

Entitlement to a disability evaluation in excess of 60 
percent for arteriosclerotic heart disease, for the period 
from May 19, 1997 to April 13, 2006, is denied.

Entitlement to a 100 percent disability for arteriosclerotic 
heart disease is warranted for the period from August 1, 2006 
to October 14, 2006, subject to the regulations applicable to 
the payment of monetary awards.

Entitlement to a disability evaluation in excess of 10 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis, for the period 
prior to May 19, 1997, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis, for the period 
from May 19, 1997 to September 28, 1998, is denied.

Entitlement to a disability evaluation in excess of 40 
percent for degenerative discospondylosis of the lumbosacral 
spine with bilateral sacroiliac arthritis, for the period 
from September 29, 1998, forward, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a partial meniscectomy of the right 
knee with post-traumatic arthritis, for the period prior to 
May 19, 1997, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a partial meniscectomy of the right 
knee with post-traumatic arthritis, for the period from May 
19, 1997 to April 24, 2001, is denied.

Entitlement to a separate 10 percent disability rating, and 
not higher, for post-traumatic arthritis of the right knee 
with loss of flexion is warranted for the period from April 
25, 2001, forward, subject to the regulations applicable to 
the payment of monetary awards.

Entitlement to an initial disability evaluation in excess of 
10 percent for instability of the right knee is denied.


REMAND

Service connection for bilateral ankle disability as 
secondary to a service-connected right knee disability

Entitlement to a disability evaluation in excess of 60 
percent for arteriosclerotic heart disease, for the period 
from October 15, 2006, forward 

The veteran's arteriosclerotic heart disease was last 
examined in May 2006.  As it had been less than one month 
since his April 14, 2006 myocardial infarction, the examiner 
stated that exercise testing should not be conducted.  The 
examiner instead estimated the veteran's workload by noting 
that the veteran was capable of walking 500 meters.  However, 
a June 2006 outpatient note indicated that veteran was only 
capable of walking around his home.  The examination is 
therefore inadequate for rating purposes.  Further, because 
the veteran has been assigned a 100 percent schedular rating 
Diagnostic Code 7005 (1997) until October 14, 2006, the Board 
finds that another VA cardiology examination is warranted.

As noted in the July 2003 and March 2006 remands, the veteran 
filed a notice of disagreement (NOD) to a May 2002 rating 
decision that denied service connection for bilateral ankle 
disability as secondary to a service-connected right knee 
disability.  Because a timely NOD was filed, the RO was asked 
to provide the veteran with a Statement of the Case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has 
yet to comply with this request.  Indeed, it was specifically 
noted by the Board in its March 2006 remand that the RO's 
inclusion of the issue of secondary service connection for 
bilateral ankle disability in its June 2005 Supplemental 
Statement of the Case (SSOC) was inadequate.  38 C.F.R. 
§ 19.31 (2006).  No action was taken following the March 2006 
remand.  Another remand is therefore required to accord the 
RO an opportunity to furnish the veteran and his 
representative an SOC concerning this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to service connection for 
bilateral ankle disability as secondary to 
a service connected right knee disability. 
The veteran should be advised that he may 
perfect his appeal of this issue by filing 
a Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, see 
38 C.F.R. § 20.302(b) (2006), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Manila VAOPC, dated since June 2006.

3.  The veteran should be afforded a VA 
cardiology examination to assess nature 
and severity of his arteriosclerotic heart 
disease.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
veteran's service-connected 
arteriosclerotic heart disease.  He or she 
must also address the presence or absence 
of chronic congestive heart failure, 
workload in METs, dyspnea, fatigue, 
angina, dizziness, syncope, and any left 
ventricular dysfunction as indicated via 
ejection fraction percentage.  

The examiner should also discuss whether 
the veteran has angina on moderate 
exertion, and whether more than sedentary 
employment is precluded.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

4.  Following completion of the foregoing, 
if the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC) addressing 
the issue of entitlement to a disability 
evaluation in excess of 60 percent for 
arteriosclerotic heart disease, for the 
period from October 15, 2006, forward.  If 
the veteran fails to report for the 
requested  examination, citation of 38 
C.F.R. § 3.655 should be included.  Allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


